Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 8, 2014

                                        No. 04-14-00106-CR

                                 EX PARTE Otto Ray KIETZMAN,

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2013W0631
                           Honorable Andrew Carruthers, Judge Presiding


                                           ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

        On April 2, 2014, we dismissed this appeal for lack of jurisdiction, explaining that we
had no jurisdiction to consider this interlocutory appeal. Appellant’s counsel has filed a motion
to withdraw as attorney of record. Counsel’s motion is DENIED WITHOUT PREJUDICE to
filing a motion to withdraw in the trial court. See TEX. CODE CRIM. PROC. ANN. art. 26.04(j)(2)
(West Supp. 2013).


           It is so ORDERED on the 8th day of April, 2014.

                                                                  PER CURIAM

ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court .